                                         Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 1 of 46



                                                 UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF MASSACHUSETTS

                   SEBASTIANO PATANE,

                                              Pro Se Plaintiff,
               V.

               BABSON COLLEGE,
               MARK POTTER, Individually and in his                              Civil Action No.
               official capacity as Associate Dean of the
               Graduate School at Babson College;
               MICHEAL CUMMINGS, Individually and in
               his official capacity as Professor in the Blended
               Leaming Program at Babson College;
               JESSICA HOSE, Individually and in her official
               capacity as Associate Director of Part Time
               MBA Program at Babson College,

       Ll.J                    ,__            Defendants.
      -(._)
                               r.~cr.i
                               :::::, en
                              (').-
aO                            c' - -
                              I--   I -
     Cl)                                                          INTRODUCTION
-.:--.
LI.. c:::
                                --'G
                             c.::-
    !:.J
       , 1. _. his i, ~-y eri:fied complaint for monetary damages and injunctive relief filed by Sebastiano
   u                         - ., ....
                            v?--
                   c ·   atane;'Pro Se, against the Defendant Babson College and certain administrators and faculty

                    members, for federal and state civil rights violations and other causes of action due to the

                    Defendants' arbitrary, unfair, wrongful, and unlawful decision to dismiss the Plaintiff from

                    the Graduate Program at Babson College in May 2017.

              2.    Plaintiff is a former Babson College graduate student candidate for the Master of Business

                    Administration Blended Leaming Program at Babson College' s F.W. Olin Graduate School

                    of Business class 2017.

              3.    Plaintiff began attending the program on October 27, 2015, along with the team to which he

                    was assigned, and with which he worked until the spring semester 2016.

              4.    Throughout the period of his collaboration with his team, Plaintiff was persistently, and in
                                                                       1
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 2 of 46



     several forms, victim of his teammates hostile and discriminatory and harassing behavior

     which the Plaintiff perceived as being caused by his teammates' prejudice against his

     nationality and ethnic background.

5.   Plaintiffs teammates, in fact, often resorted to stereotypes surrounding the Plaintiffs

     cultural background to create a persuasive narrative to substantiate their complaints against

     their alleged Plaintiffs behavior every time issues arose.

6.   Plaintiffs teammates harassing behavior was pervasive. For example, during the group

     discussion it was a recurrent habit for the Plaintiffs teammates, to silence or to cut him off

     while expressing his thoughts taking advantage of occasional Plaintiffs hesitations caused

     by his language barriers and by his teammates ' excessive and unjustifiable pressure.

7.   Also, Plaintiffs teammates repeatedly excluded Plaintiffs contribution to team projects,

     assignments, and from in class activities.

8.   Despite the Plaintiff constant effort to overturn the team internal conflictual relationship,

     Plaintiffs teammates promptly nullified all Plaintiffs attempts.

9.   Plaintiffs team conflicts and the incidents always occurred when his teammates feared

     failing an assignment or a project due to their struggle with the course material.

     Notably Plaintiffs teammates always attributed the causes of either conflicts or incidents to

     the Plaintiff.

10. Plaintiff was clearly used by his teammates as scapegoat to cover up their struggle with the

     course material and to justify team eventual lack of academic performance.

11. Plaintiff exposure to his teammates' behavior caused the Plaintiff to suffer emotional

     distress to a point that the Plaintiff began to experience a progressive withdrawal from the

     online activities and disengagement from some individual assignments.

                                                   2
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 3 of 46



12. Plaintiff sought help from Babson College through Professor Bonnevie multiple times,

    but Professor Bonnevie assistance ultimately turned out to be ineffective and insufficient.

13. Plaintiff requested Professor Bonnevie to be assigned to another team, and also expressed

    his intention to escalate his concerns to the Dean. Professor Bonnevie did not consider

    Plaintiffs request and strongly discouraged the Plaintiff to pursue the escalation.

14. Plaintiff continued to work hard certain that Babson college would have applied its internal

    policies and would have taken proper actions to protect the Plaintiff from his teammates '

    behavior.

15. Instead, as it is evidenced in the massive correspondence exchanged via email between

    Babson Faculty Members and Program Administrators, Faculty Members and Program

    Administrators were focused exclusively on looking for reasons to expel the Plaintiff from

    school, even by creating new policies that would have caused the Plaintiff to infringe rules

    and to be sanctioned based on the administrators expected Plaintiff behavior.

16. As of May 4, 2016, Plaintiff cumulative GPA was 3.25 .

17. On May 5, 2016, Plaintiff was unjustly failed by Professor Cummings for reasons that

    transcended any plausible criteria of academic evaluation.

18. Babson Faculty Administrators were aware of Professor Cummings' ill will and

    wrongdoing against the Plaintiff, but did not prevent, neither acted to refrain, nor to forbid

    Professor Cummings to perpetrate his hate against the Plaintiff through academic and

    procedural means.

19. Plaintiff disputed the failing grade received by Professor Cummings by following the

    proper process, but Faculty Administrators negligently overlooked Plaintiffs arguments and

     made Professor Cummings decision prevail.

                                                 3
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 4 of 46



20. Following the Plaintiff grade dispute, Plaintiff became victim ofretaliating actions and

    hostility on behalf of the administration and faculty members.

21. Due to the burden of adversity that the Plaintiff had accumulated at Babson College and the

    deliberate Babson Faculty Directors and Program administrators' decision to negate the

    Plaintiff the help he had requested, Plaintiff experienced an unprecedent feeling of

    disempowerment, which caused him severe emotional distress that subsequently affected

    his health status already compromised by the Plaintiffs pre-existing medical condition.

22. For this reason Plaintiff sought assistance through the Student Learning Center which upon

    assessment of the Plaintiffs case granted the Plaintiff limited academic accommodations.

23. In January following previous probation letters received from Academic Standard

    Committees as a consequence of the Plaintiff decreased cumulative GPA, Plaintiff received

    a dismissal letter from Ms. Hose communicating to the Plaintiff that he was being expelled

    from school.

24. Plaintiff, in good faith, and in compliance with the recommendations received by Ms. Hose,

    did not open a dispute arguing against the Academic Standard Committee decision, he just

    responded to the letter with a request for readmission which mainly contained the scope

    of persuading the Academic Standard Committee that he was worthy of being granted the

    opportunity to remain in the Program.

25. Subsequently Plaintiff received a letter from Dean Lamb informing him of his

     reinstatement. With that letter Dean Lamb also informed the Plaintiff that he would have

     remained under probation and that he was subjected to specific conditions indispensable to

    make academic advancement. Dean Lamb clearly increased the burden of academic

     requirements on the Plaintiff.

                                                4
               Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 5 of 46



26. Despite the fact that accommodations granted to the Plaintiff were documented, in the

     Spring Semester of 2017 some faculty members interfered with the Plaintiff enjoyment of

     the academic accommodation prescribed by the Student Leaming Center.

27. On May 18, 2017, Plaintiff was unjustly dismissed from school without any consideration

     of the extenuating circumstances to which the Plaintiff had been subject throughout his

     attendance and prior to exhausting all possible remedies as indicated in the Graduate

     Student Handbook, such as "Incomplete" grades or "emergency interim medical withdrawn

     initiated by the college".

28. It is a matter of fact that Defendants' effort to obstruct and to expel the Plaintiff from the

     Program was unequivocally greater than the effort to retain him.

29. Defendant Babson College's discriminatory and retaliatory treatment of the Plaintiff has

     impaired his ability to obtain his MBA as well as to take advantage of several opportunities

     offered within the Babson College Program to enhance his experiential background and

     to advance his career.

30. Plaintiff has suffered substantial damages as a direct and proximate result of Babson

     College's actions, including reputational harm, emotional distress, delayed or lost career

     opportunities, lost earnings potential, and other consequential damages.

31. A11 the Defendants had a relevant role in preventing the Plaintiffs completion of the

     MBA Program.

                                  JURISDICTION AND VENUE

32. This action arises under Plaintiffs constitutional rights Fourteenth Amendment to the

     United States Constitution, 42 U.S.C. § 1983, 42 U.S.C. § 1985 (3), 42 U.S.C. § 1986,

     Title VI Civil Rights Act of 1964 [42 U.S.C. § 2000d et seq], ADA. 42 U.S.C. §12203(b),

                                                  5
                 Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 6 of 46




     as well as for breach of contract and tort law.

33 . This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367

34. Venue is proper in this district under 28 U.S.C. § 1391 (b).



                                            PARTIES

35. Plaintiff Sebastiano Patane was at all times material to this complaint a student attending

     the Defendant Babson College. He currently resides in Norwood, Massachusetts.

36. Defendant BABSON COLLEGE is a private co-educational college in Babson Park,

    Norfolk County, Massachusetts.

37. Defendant MARK POTTER is, and was at all times relevant herein, Associate Dean of the

    Graduate School at Babson College, he is being sued in his individual capacity.

38. Defendant MICHEAL CUMMINGS is, and was at all times relevant herein, Professor in

     the Blended Leaming Program at Babson College, he is being sued in his individual

     capacity.



                                   STATEMENT OF FACTS

ADDITIONAL PLAINTIFF BACKGROUND INFORMATION

39. Plaintiff is a first-generation immigrant from Sicily, who relocated to the USA about six

     years prior to his enrollment at Babson College.

40. Plaintiff, in his country of origin, had a successful career in business as an entrepreneur and

     as a corporate manager.

41. Plaintiff has several years of team building, teamwork and coaching experience.


                                                  6
                Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 7 of 46



42. For a few years after his relocation, Plaintiff struggled to find regular occupation that was

      at the level of the career he had achieved in his country of origin.

43. In 2011 the Plaintiff enrolled at UMASS Boston where he pursued his Bachelors' Degree of

      Science with a double concentration in International Management and Finance and

      graduated in December 2014 with 3.00 GPA.

44. In 2012 Plaintiff developed and was diagnosed with chronic kidney disease. In 2013

      Plaintiff began hemodialysis treatment.

45. In September 2015 Plaintiff enrolled in the part-time MBA program at Babson College.

      Plaintiff sought personal and professional improvement through his academic

      achievements and network expansion at a professional level despite his disability status.

46. Plaintiffs investment in education from Babson College represented, and still represents,

      a financial burden for which Plaintiff and his wife had to make sacrifices and are still

      carrying as a financial loss.

4 7. In the summer of 2017 Plaintiff received a kidney transplant.


BABSON COLLEGE COMMUNITY STANDARDS AND POLICIES - (Babson College
Graduate Student Handbook 2015-16)

48.     "Babson College prohibits discrimination on the basis of race, color, national or

         ethnic origin, ancestry, religion, sex, sexual orientation, age, physical or mental

         disability, and veteran or other protected status. This policy extends to all rights,

         privileges, programs, and activities, including admission, employment, education,

         and athletics. In addition, Babson College respects, values, and benefits from

         diversity in the College community. The College, through the president, vice

         presidents, and deans, requests that all members of the community support efforts

                                                   7
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 8 of 46



       that reinforce the value of diversity throughout the curriculum"


BULLYING - (Babson College Graduate Student Handbook 2015-16)

49.    Repeated and/or severe aggressive behavior likely to intimidate or intentionally

       hurt, control or diminish another person, physically or mentally (that is not speech

       or conduct otherwise protected by the 1st Amendment).


BABSON COLLEGE STATEMENT OF VALUES - (Babson College Graduate Student
Handbook 2015-16)

50.   "Integrity and respect for the community, both in and out of the classroom,

      are recognized by Babson College as core values. Flowing from these core

      values, the College has defined a set of expectations for all of its members.

      The College expects all students and student groups will do their utmost to

      embrace Babson's core values and subsequent expectations. In doing so,

      students and student groups will contribute to the development of Babson

      as a positive living and learning community."


PARTICIPATION IN ACADEMIC DISONESTLY ACTMTIES - (Babson College Graduate
Student Handbook 2015-16)

51.   "Intentionally or knowingly seeking to create an unfair advantage for a student,

      oneself, or others over other community members.

       Examples ofAcademically Dishonest Activities

            Stealing an examination or seeking access prior to its administration.

            Purchasing or otherwise obtaining a pre-written paper through mail-order,

            internet or similar service.


                                                8
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 9 of 46



            Selling, loaning, or otherwise distributing materials for the purpose of

            cheating, plagiarizing, or carrying out other academically dishonest acts.

            Alteration, theft, forgery, and/or destruction of the academic work of other

            students, library materials, laboratory materials, or academic records,

            including transcripts, course registration, course syllabi, and examination,

            course grades.

            Intentionally missing an exam or assignment deadline to gain an unfair

            advantage.

           Misrepresenting or falsifying your class attendance or participation in

            required activities or that of another student.

            Intentional misrepresentation of academic information- including grade

           Point average (GPA), coursework, rank, grades earned, and honors

           received--on a resume or job application."


SATISFACTORY ACADEMIC PROGRESS - (Babson College Graduate Student Handbook
2015-16)

52.   "Students can view their grades online on the Babson Hub. After each semester

      and module, the Academic Standards Committee (ASC) reviews the standing of

      all students whose cumulative GPA is below 2.80, or who receive a failing grade

      or an incomplete grade in a course. The ASC may in its discretion dismiss or

      issue a warning to any student in these cases. Students have the right to appeal the

      dismissal decision of the ASC, and will be given notice before the decision of

      dismissal is made. The ASC also may mandate that the student take more course

      work during the elective portion of the program to prove proficiency in the areas

                                                9
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 10 of 46



      where the faculty has determined the student has not mastered the core skills. The

      committee will determine the criteria and conditions for continued study in all

      instances and communicate these in writing to the student."


FAILING GRADES - (Babson College Graduate Student Handbook 2015-16)

53.   "Student must earn passing grades in all required courses. If a grade of "F" is

      earned in a   required course, that course must be repeated. If a grade of "F" is

      earned in an elective course, the student must either repeat the course or

      successfully pass another elective. In any case where a student receives an "F,"

      the original "F" grade and any subsequent passing grade are both factored into

      the student's cumulative GPA. The original "F" grade will show up on the

      student's transcript. A student who completes all course requirements with a

      GPA slightly below 2.80 will be permitted to take up to two additional courses to

      raise it. If the student fails to raise his or her GPA to 2.80, the degree will not be

      awarded. Students in the MSEL Program are allowed to take MBA elective

      courses (up to 6 credits) to raise their GPA with the approval of the Office of

      Graduate Programs. In all cases, students are responsible for the additional costs

      associated with taking these courses.


BABSON COLLEGE GRADING SYSTEM - (Babson College Graduate Student Handbook
2015-16)

42.      A   4.00       A-    3.67      B+ 3.33

         B   3.00       B-    2.67       C+ 2.33

         C   2.00       C-    1.67       F    0.00


                                                10
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 11 of 46



MBA BLENDED LEARNING PROGRAM 2015-2017

54. Babson's Blended Leaming MBA combines real-time online classes, face-to-face, and

     virtual collaboration with peers and professors. The Master of Business Administration is

     awarded to the students who have earned 46 credits with cumulative 2.8 GPA. As it is stated

     in the 2015/ 16 and in the edition 2016/17 of the Graduate Student Handbook, students

     whose GP A is slightly under 2.8 GPA can be allowed to take additional classes to raise his

     GPA to 2.8.


PLAINTIFF'S TEAMMATES DISCRIMINATION AGAINST AND HARRASSMENT OF
PLAINTIFF

Plaintiff's teammates obstruction ofPlaintiffparticipation to the program due to Plaintiff's
teammates Behavior

Fall semester 2015

55. The Program started on October 27, 2015 , with an orientation event called "Startup

     Foundations" during which the students were organized in learning groups/teams as per the

     Program administration criteria.

56. During the startup session the Plaintiff and his team, participated in the " TechMark", a

     project challenge based on data modeling and analysis skills.

57. Plaintiff was the only student in the team who graduated in management and had the

     technical skills useful to provide the team with significant contribution.

58. Plaintiff noticed that most of his teammates were struggling to find the correct approach to

     work on the project therefore he attempted to guide the team through the assignment.

59. One of the team members became impatient and interrupted the Plaintiff saying that the

     team was wasting too much time discussing the method. Due to the student authoritarian


                                                 11
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 12 of 46



     attitude, the Plaintiff stepped back without opposing to avoid possible escalations.

60. The same teammate along with another team member, continued to discourage the Plaintiff

     from making further interventions.

51. ffitimately, Plaintiff team scored the lowest among all teams in the program.

52. In so doing, Plaintiff's teammates prevented the Plaintiff from fully participating in the

     startup event and to mark his debut in the Program with a failure.


Plaintiff's teammates' dishonest academic activity, retaliatory actions against the Plaintiff, and
misrepresentation of the Plaintiff's character

Fall semester 2015

61. Along with other assignments, as part of the startup session, each team was expected to

     create "team charter".

62. On October 30, 2015, while the Plaintiff and his teammates were working on the team

     charter, they engaged in a conversation about each one's background, teamwork and

     career expectations.

63. During the conversation Plaintiff emphasized the importance for the components of "a

     team" of being open and complimented some of his teammates for being so. Plaintiff

     concluded his thought by saying to a general extent that "being open is good but being too

     open -in business- may be risky".

64. One of the Plaintiffs teammates took Plaintiffs affirmation negatively because he thought

     the comment was directed at him, but did not seek an explanation or clarification from the

     Plaintiff neither was the Plaintiff allowed to clarify due to a confusing intervention from

     other team members first, and secondly because the student suddenly became emotional and

     walked out of the meeting room.

                                                 12
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 13 of 46



65. On the same day, after the incident, the Plaintiff and his teammates were heard by Professor

     Bonnevie. During the meeting with Professor Bonnevie, some of the Plaintiff's teammates

     suddenly changed their opinion from saying that the student reaction was excessive and

     incomprehensible to justifying the student reaction and instead were affirming that it was

     the Plaintiff aggressive behavior that caused the situation.

66. On October 31 , 2015, the team received an email from the team member who mistook the

    Plaintiff's comment and had walked out. In the email he informed the team that he had

     decided to defer his enrollment.

67. On the same day, the Plaintiff replied to the former teammate's email, the Plaintiff tried to

     persuade the former teammate to return. The Plaintiff in his email informed the former

     teammate that the Plaintiff was willing to leave the team if that would have helped him to

     avoid postponing his enrollment.

68. The former teammate replied to the whole team that his decision to leave was based on

    personal matters and not related to any of the Plaintiff's or other teammates' actions or

    behavior.

69. On November 9, 2015, Plaintiff sent his assignment contribution concerning the course

     named "CLEO" to his team coordinator (this was weekly assigned role), but Plaintiff later

     found out that his contribution was omitted from the team assignment submission.

70. On November 10, 2015, Plaintiff reached out Professor Donnellon via email to inform her

     that his assignment contribution was missing because it was purposely omitted it.

71. Professor Donnellon replied to the Plaintiff and his team that she perceived that the

     team was experiencing some issues. Professor Donnellon also added that the team should

     not have omitted Plaintiff's work in the first instance and recognized the fact that Plaintiff

                                                 13
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 14 of 46



     contribution would have added value to the team assignment.

72. On November 10, 2015, before the online team meeting one of the Plaintiffs teammates

    started a conversation via email concerning the Team Charter edits. Plaintiff had included in

    the chart the "request" to record the online meetings and supported his idea with adequate

    justification.

73. Plaintiff had edited the chart one week prior to the online meeting, but his teammates

    waited until the day of the meeting -the meeting was supposed to be focused on a different

    assignment- to express their concerns.

74. Plaintiffs teammates, for the second time, refused to hear the Plaintiffs perspective

    concerning the online meeting recordings and instead of seeking for mediation, they

    belittled and attacked him with several emails.

75. Plaintiff had demonstrated to be very accommodating with his teammates therefore he

    might have changed his mind if his teammates instead of belittling him would have had

    approached him with the attitude and consideration they had used with each other.

76. Plaintiff communicated to his teammates that due to their repeated behavior, the Plaintiff

    would not have participated in the meeting.

77. On November 10, 2015, Plaintiff was emotionally exhausted, he sought help from

    Babson College through Professor Bonnevie to whom the Plaintiff sent an email where the

    Plaintiff reported his teammates harassing behavior.

78. In the same email, Plaintiff also expressed his intention to bring the team issues to the

     attention of the Dean. In his reply, Professor Bonnevie discouraged the Plaintiff to involve

     the Dean to avoid the escalation of the team issues.

79. Plaintiffs teammates instead were strongly encouraged and assisted in escalating the team

                                                14
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 15 of 46



     issues and were also helped by Ms. Mc Vey in their effort to misrepresenting the Plaintiffs

     character and to make him the cause of the team issues.

80. As it is evidenced from an email sent on November 16, 2015, from Ms. Mc Vey to Ms.

    Marroquin, Director of Graduate Programs, Dr. Mark Potter, Faculty Director, and to other

     Administrators that on November 13, 2015 she referred that she had entertained multiple

    conversations -via phone call, after working hours, and via email- with one of the Plaintiff's

    teammates about new team issues and especially about the Plaintiff.

81. In her email Ms. Mc Vey did not only mention the material facts strictly related to the results

    of the Plaintiff's behavior but she made an effort in providing a description of the Plaintiff's

    character in the absence of her direct experience or evidences. In the same email, Ms.

    Mc Vey also made an effort to demonstrate that the permanence of the Plaintiff in the team

    or in the Program represent a disadvantage for Babson College interest.

82. As it is evidenced in an email sent on November 20, 2015, from Ms. Hose to Dr. Potter,

    regarding a meeting Ms. Hose had with Professor Marcinowski, where Ms. Hose related

    that Professor Marcinowski reference that the Plaintiff was struggling in his class, that he

    was less active than his peers and that he did not fit well academically in the Program.

    Professor Marcinowski was aware of the Plaintiff's team issues.

83. On Friday December 4, 2015, Plaintiff and his team met on campus for the face-to-face

     session concerning Professor's Marcinowski and Professor' s Donnellon courses. On that

     occasion the Plaintiff and his team met with Professor Marcinowski to discuss some of

     the team members' concerns with the in-class presentation since the team had struggled to

     make progress.

84. Plaintiff's contribution to the team project presentation was conspicuous however the

                                                15
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 16 of 46



    Plaintiff was excluded by his teammates from presenting the project in front of the class.

    Professor Marcinowski did not inquire as to why the Plaintiff did not participate in the

    Presentation.

85. On the same day during a team meeting, Plaintiffs teammates tried to persuade the Plaintiff

    that he was not fit for the program.

86. On December 15, 2015, Plaintiff received correspondence from Professor Marcinowski

    regarding his missed board participation. Plaintiff mentioned to the Professor that his

    participation was compromised by a worsening of his health condition.

87. Professor Marcinowski did not make any effort to inform, or to suggest to the Plaintiff to

    seek out the Student Leaming Center for assistance.

88. On December 16, 2015, Professor Marcinowski sent correspondence to Professor Potter and

    Ms. Hose, communicating that the Plaintiff had missed a significant number of assignments

    and that he was still struggling in his class.

89. Professor Marcinowki disregarded the possibility of a correlation between the Plaintiffs

    disengagement from the course activities and the Plaintiffs victimization on behalf of the

    Plaintiffs teammates, instead he prejudicially attributed the Plaintiffs decreasing

    performance entirely on the Plaintiff by simply inferring that he was academically

    inadequate to the program.

90. Professor Marcinowski reached out to the Plaintiff to check his status four days before the

    end of the course but a few weeks after Professor Marcinowski had already reported his

    concerns regarding the Plaintiff to the Program Director. Professor Marcinowski offer of

    assistance to the Plaintiff, at that point, was useless especially after Professor Marcinowski

    had already compromised the Plaintiffs academic reputation.

                                                 16
                Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 17 of 46



Spring semester 2016

91. In the second part of the Spring semester 2016 Plaintiff and Plaintiff teammates attended

     two new courses: "Strategy", taught by Professor Cummings, and "Data, Models and

    Decisions" taught by Professor Kopcso.

92. During the fourth week of April 2016, Plaintiff was responsible for coordinating the team

     study plan and activities including a presentation assignment in the Strategy course.

93. Plaintiff's teammates deliberately decided not to collaborate in the team project as per the

    guidance provided by the Plaintiff.

94. On April 19, 2016, Plaintiff contacted Professor Cummings asking for clarification on the

    assignments and to inform him that the Plaintiff's teammates were having problem with

    the extensive class material.

95 . Plaintiff sent evidence to Professor Cummings concerning his teammates hostility and

     dismissal of any of the Plaintiff's proposals and attempt to accommodate his teammates

     needs.

96. On April 22, 2016, on occasion of the Strategy and the Data Modeling courses face to face

     session at Babson College Campus in Wellesley, MA, Plaintiff was the victim of an ambush

     meeting orchestrated by his teammates during the lunch break, right before the Strategy

     lecture when Plaintiff and part of his team were alone in the classroom.

97. During the meeting Plaintiff was verbally assaulted by one of his female teammates

    blaming Plaintiff for the group's late progress and telling Plaintiff he, "Could not speak! " .

     At the same time as the Plaintiff attempted to respond, another team member threatened the

     Plaintiff yelling at his face "Stop speaking or I will say that you are being aggressive to the

     girls! "

                                                 17
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 18 of 46



98. Plaintiff understood the teammates intention and walked out of the classroom.

99. Meanwhile the same teammate who threatened the Plaintiff ran to the Admission Office.

    Admission Office Administrators called the Campus Security Officer to intervene.

100. The Plaintiff was interrogated by the Campus Police Officers. He was asked to return in

     class and not to interact with the students.

101. When Plaintiff returned in class one of his teammates said out loud to another teammate

    "someone is gonna miss the walk this summer".

102. Due to the accident, Plaintiffs teammates were excused by Professor Cummings from

     performing the Strategy project in-class presentation.

103. After the incident, Plaintiff submitted his request to obtain a copy of the Security Officer

    report of the incident twice, but the report has never been provided to him.

104. On April 25, 2016, following the Plaintiffs teammates defamatory actions against the

    Plaintiff, the Class Representative reached out to Professor Mark Potter informing him that

    the students in the section were worried about the possibility of working with the Plaintiff

    due to the fact that his teammates had spread the word of the incident that occurred on

    April 22, 2016, and that it had involved a physical altercation between the Plaintiff and

     another student. Plaintiff was not involved in any physical altercation.


PROFESSOR CUMMINGS

105. On April 22, 2016 Plaintiff sought help from Professor Bonnevie regarding the incident that

     occurred the same day before the Strategy course lecture.

106. On April 22, 2016 at the end of lecture, Plaintiff went to Professor Cummings and asked his

     availability for a meeting to discuss the team issues, but Professor Cummings denied the


                                                    18
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 19 of 46



    Plaintiff request saying that he had to meet with other students.

107. On Friday April 22, 2016 late evening Plaintiff wrote to Professor Cummings providing

    him with the Plaintiff version of the fact regarding the incident in the same day.

    Plaintiff also asked about the possibility to work alone in the final exam.

108. Meanwhile Plaintiff informed Professor Cummings that the Plaintiff was writing to him

    from an Emergency Room of a Hospital in Boston where he brought his wife therefore that

    he might have to miss Saturday's class. Professor Cummings ignored Plaintiff email.

109. On April 23, 2016, despite fact that on that night Plaintiffs wife was admitted to the

    Hospital and the Plaintiff returned home early in the morning, Plaintiff attended Saturday's

    Classes including Strategy.

110. On April 26, 2016, Professor Potter reached out to Professor Cummings and Professor

    Kopcso asking to work on some solution that would have allowed the Plaintiff and his team

    to complete the coursework. Professor Cummings replied: "Mark I can develop a work

    around for strategy. This guy is a cancer." Among the email recipients Professor Potter had

    added the Associate Dean Langowitz and other Program Administrators.

111 . Following Professor Potter email, Professor Langowitz replied recommending to avoid

     sending messages concerning the characterization of the students. Professor Cummings

     replied to Professor Langowitz email adding more attributes to the Plaintiff

     mischaracterization "[ ... ] This guy is a snake. He is the kind of student that ruins the

     experience for the section and discredits the program".

112. On April 26, 2016 Professor Cummings reached out to the Plaintiff asking the Plaintiff to

     complete the coursework alone as well as to work alone on the final exam, and under

                                                  19
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 20 of 46



    additional conditions.

113. Professor Cummings also requested the Plaintiff to acknowledge to him that the Plaintiff

     had understood his directions. Plaintiff, in good faith, accepted Professor Cummings'

     agreement's conditions trusting that Professor Cummings would have adapted his grading

     policies to that exceptional circumstance.


Prof Cummings Request for Stipulation of agreement for Strategy course completion.

114. On April 26, 2016, Plaintiff received the following correspondence from Professor

     Cummings concerning the completion of the coursework and the instructions for the

     final exam:

            "Mr. Patane:

            Please work alone for the next two weeks. You will not be held
            responsible for any group posts in week 6. You are however as always
            responsible for your individual posts. Please complete the final exam
            according to the exam instructions including the timing of submission.
            Please acknowledge that you understand my directions. Professor
            Cummings".

115. Plaintiff accepted.

116. Plaintiff expected Professor Cummings to credit his personal work and his

     contribution to the team assignments performed in the previous five weeks from the

     incident on April 22, 2016.

117. Prior the exam and during the grade dispute, Plaintiff had requested several times to

     Professor Cummings the opportunity to do extra work to compensate or to exceed

     his performance in the course since his participation had been compromised by his


                                                  20
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 21 of 46



    teammates' obstruction to perform in the course at his highest capabilities.

118. Professor Cummings denied Plaintiffs requests to be heard.

119. When Professor Cummings structured the agreement concerning Plaintiffs Strategy

    course completion and the exam policies, Professor Cummings knew already that his

    own evaluation of the Plaintiffs participation would have been an "insufficience",

    since he knew that the Plaintiff, after the face to face session, would not have had

    other opportunities to increase his participation.

120. Ultimately, Professor Cummings knew already that due to his own agreement terms,

    in order for the Plaintiff just to pass the class with just the minimum grade, the

    Plaintiff must had scored an A letter grade in the final exam.

121. The Strategy final exam consisted in a business case analysis team paper.

122. Plaintiff learned about the grading criteria applied from Professor Cummings only

     after he received the Failing grade and he had disputed it due to the fact that he used

     different, but penalizing, evaluation criteria than those listed in his course syllabus.

123. Plaintiff worked toward the completion as well as on the final exams alone in both courses

     unlike his teammates who worked together.


Strategy Course grade dispute - Professor Cummings application of nonacademic
evaluation standards and conspiracy against Plaintiff's right.

124. On May 5, 2016 Professor Cummings and Professor Potter exchanged the

    following correspondence:

    Professor Cummings wrote to Professor Potter and Ms Hose:

          "Just an FYI, I gave him an F. He had only 2 posting (10 substantive posts
                                                 21
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 22 of 46



           are the minimum required for a B plus class engagement which was
           clearly articulated to them during the open webex). In addition he not only
           did not engage in class discussion he spent most of his time reading the
           computer (not the case ... he had the stare that indicates that he was reading
           something else). Finally, his final paper was a B. I had a second
           experience professor who teaches both strategy and teaches in the blended
           learning grade the paper as a second reference point."

     Professor Potter replied:

           "Thanks for this information and your extra attention - it seems like he will
            (hopefully) get the grade he ' earned'."

125. On May 6, 2016, Plaintiff finds out that Professor Cummings failed the Plaintiff in his

     course. The same day the Plaintiff disputed the grade.

126. On May 6, 2016 Plaintiff contacted Professor Cummings via email seeking an explanation

    concerning the criteria used by Professor Cummings in evaluating the Plaintiff.

127. Professor Cummings replied to the Plaintiff saying that he was failed due to his weak

    participation on the discussion board and during the face to face session.

128. Professor Cummings' grading policies concerning the student participation indicated that

    the participation grade was cumulative and based on the sum of more requirements.

129. Plaintiff reminded Professor Cummings that he was aware of the issues that the Plaintiff

    had experienced with the team and that they should have been taken into consideration.

130. Plaintiff asked Professor Cummings to consider changing the grade from an F to an

    Incomplete since the Plaintiff performance was not academically weak per se, but it was

    weakened by the Plaintiffs teammates' obstruction and academically dishonest actions.

131. Professor Cummings ignored Plaintiffs arguments and invited him to escalate the dispute.

132. As per the Grade Dispute Procedure, on May 5, 2016, Plaintiff brought the dispute the
                                                22
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 23 of 46



     Chair Department Professor Rollag.

133. Plaintiff complained about Professor Cummings' unfair decision to fail the Plaintiff due to

     the extenuating situation in which he had worked throughout the course caused by his

     teammates.

134. On May 23, 2016, Plaintiff received correspondence from Professor Rollag, saying that he

     did not find any reason for changing the grade. Professor Rollag provided the Plaintiff

     with misleading information.

135. On May 24, 2016, Plaintiff extended Plaintiff grade dispute to the Associate Dean

     Langowitz.

136. Plaintiff spent a great deal of time and effort to demonstrate that Professor Cummings

     evaluation was strongly biased and not based exclusively on academic factors.

137. In his complaint, Plaintiff also mentioned Professor Cummings' hostile attitude toward the

     Plaintiff. The grade dispute process ended on May 26, 2016.

138. Dr. Langowitz did not make an adequate effort to correct Professor Cummings biased

     judgment especially since she was aware of the fact of Professor Cummings personal

     reluctance toward the Plaintiff and the fact that he was unable to prevent his academic

     evaluation from being permeated by his personal aversion against the Plaintiff.


DEFENDANT'S UNWARRENTED ATTEMPTS TO DISMISS THE PLAINTIFF FROM THE
MBA PROGRAM AND VIOLATION OF TITLE VI

Violation of Title VI

139. In a correspondence dated April 25, 2016, addressed to Dr. Potter, Dr. Langowits, Ms.

     Elizabeth Bristol, and Dr. Bonnevie, from Ms. Hose, Ms. Hose, made recommendations to

   expel the Plaintiff from school, based on her assumption that all the conflicts in which the

                                               23
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 24 of 46



   Plaintiff and his teammates were involved, were caused by the Plaintiffs behavior.

140. Ms. Hose admitted that there were no evidences to prove that the conflicts within the team

    were caused by the Plaintiff, that he had threatened or harassed his teammates, however

    the fact that his teammates perceived the Plaintiffs interaction as a threat it was enough to

    to determine the Plaintiffs accountable for the accidents and to expel him from school.

141. In the same correspondence, Ms. Hose said to be concerned "[ .. .] at duality of his

    interactions (belligerent and antagonist towards his peers, pleasant and "solution-seeking"

    with administration)" affirming that such a duality, of interaction was related to the

    Plaintiffs cultural difference.


PURPOSEFUL INTENSIFICATION OF BABSON COLLEGE POLICIES AGAINST THE
PLAINTIFF

142. On April 25, 2016, Professor Potter sent correspondence to Professor Langowitz and to

     Professor Bonnevie, suggesting the removal of the Plaintiff's from the program.

143. On April 25, 2016, in a reply to Professor Potter communication of the intention of dismiss

    the Plaintiff, Professor Langowitz informed Professor Potter that the academic policies as

    well as the policies concerning the community standards enforced at that time were not

     sufficient to support Plaintiffs dismissal unless they were to be strengthened.

144. In June 2016 Babson College published an updated edition of the 2015/2016 Graduate

     Student handbook that included new incremented policies concerning the parameters for

    the evaluation of satisfactory academic progress which newly included the student ability to

     demonstrate a collaborative teamwork.

           "After each semester and module, the Academic Standards Committee (ASC)

           reviews the standing of all students whose cumulative GPA is below 2.80, or

                                                24
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 25 of 46




          who receive a failing grade or an incomplete grade in a course, or who receive

          a deliverable and/or course grade adjustment due to ineffective teamwork or

          failure to demonstrate collaborative teamwork." (addition to Babson College

     Graduate Student Handbook 2015/16, updated version of June 15, 2016.)


ACADEMIC PROBATION

145. On May 12, 2016, despite the Plaintiffs grade dispute was still ongoing, Ms. Hose sent

    correspondence to the Plaintiff informing him that he was placed under academic probation

    by the Academic Standard Committee due to the F grade received in the Strategy course

    and due to fall of his GPA under 2.8GPA.

146. Plaintiff replied to Ms. Hose letting her know that his grade dispute was still ongoing and

    that he would have acknowledged the receipt of the letter once the grade dispute

    process would have been completed.

147. Ms. Hose replied to the Plaintiff saying that Plaintiff must had acknowledged the receipt of

    the letter independently from the ongoing grade dispute.

148. Ms. Hose did not inform the Plaintiff of his right to appeal the Academic Standard

    Committee decision to place the Plaintiff on Academic Probation.


Summer semester 2016 - l51 team transition and recognition of Plaintiff's good character

149. In May 2016, Plaintiff was moved to a different team.

150. Plaintiff new team was collaborative with each other and with the Plaintiff as well.

151. On May 15, 2016, Plaintiff and his new team started to work together in the "Business

    Law" class and in the "Introduction to Financial Management" class.

152. On May 24, the class representative wrote to Professor Potter and Ms Hose the following
                                               25
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 26 of 46




     message:
                 "I wanted to touch base - as we have had our new group mate
                  for almost two weeks. Sebastiano is very active in the group
                  work, and contributes a lot. He set expectations early on
                  regarding the health, family issues he is dealing with and his
                  schedule. He has been nothing but respectful and polite"


Summer semester, 2016 - Business Law course

153. During the "Business Law" course, Plaintiff again was challenged by the hostile attitude of

    the Business Law course Professor.

154. Plaintiff noticed that the Professor provided the students with her feedback, whether

    negative or positive, on the responses concerning the threads posted on the discussion board

    but not to him, despite his constant participation to the board discussions.

155. On June 11 , 2016, Plaintiff contacted via email the Professor asking for an assessment of

    his contribution and the Professor replied that Plaintiff participation was not adequate.

156. On June 11 , 2016, Plaintiff contacted the Class Representative to verify the Business Law

     requirements concerning the participation in the discussion board. The Class

     Representative reassured the Plaintiff that the Professor response to his email concerning

     the discussion board requirements included wrong information .

157. The Professor asked Plaintiff to intensify his discussion board participation.

     Plaintiff passed both courses with a B but Plaintiff did not dispute the grade to avoid

    additional stress.

ACADEMIC ACCOMMODATIONS

158. Because of the issues encountered in the program Plaintiff developed grief, distress and

     anxiety. Plaintiff sustained these feelings through the rest of the program.


                                                 26
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 27 of 46



159. In the attempt to reduce the impact of the sufferance on Plaintiff health issues, Plaintiff

    sought and obtained limited academic accommodations through the Office of Learning

    Disabilities Center.

160. As suggested by the Director of the Learning Disabilities Center, Ms Powell, Plaintiff

    set up a meeting with Jessica Hose to seek guidance and at the same time to ask for

    advices concerning the study plan.

161. On September 27, 2016, Plaintiff met with Jessica Hose at the Graduate Academic Services

     Office and discussed the Plaintiff study plans and the academic accommodation he had

     received.

162. On the same occasion, Ms. Hose mentioned to the Plaintiff that around January 2017,

    Plaintiff would have received a dismissal letter, but she also told the Plaintiff not to worry

    about that letter because the dismissal letter would been a mere formality since the Plaintiff

    had to reply with a simple and short letter to persuade the Standard Academic Committee

    that he was worthy to be readmitted, and that his letter would have been accepted.

DEFENDANT INTEREFERENCE WITH THE PLAINTIFF'S DISABILITY RIGHTS

163. On January 5, 2017, Plaintiff received the dismissal letter from Ms. Hose. Following the

     suggestions she gave him during the meeting on September 27, 2016, and the directions

     that Ms. Hose provided the Plaintiff with, via email, Plaintiff wrote a letter to the Standard

     Academic Committee pleading for readmission.

164. On January 6, 2017, Plaintiff received a letter from Dean William Lamb stating that

    Plaintiff request for reinstatement was approved. However, Dean Lamb informed the

    Plaintiff that his reinstatement was subject to a stricter conditions and supervision.

            "Dear Sebastiano,

                                                 27
            Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 28 of 46



           I have received your appeal letter requesting reinstatement into the F.W.
           Olin Graduate School of Business Blended Leaming MBA program.
           Upon review of your letter, together with the Academic Standards
           Committee's file and your overall student record, I am pleased to inform
           you that your request for reinstatement has been approved subject to the
           following conditions:

                       You will remain on Academic Probation.

                       You must complete the SLE (MBA7401) with a grade ofB+
                       or better.

                       Your record will be reviewed again at the mid-point of the
                       Spring 2017 semester to determine if you have continued to
                       make satisfactory progress towards the minimum 2.8 GPA
                       required.

           The committee noted that your chosen electives (all in finance) will be
           an especially challenging set of courses. You might consider making an
           appointment to see Dr. Mark Potter, Associate Dean (and finance
           professor) to discuss elective choices before classes begin.

           The Academic Standards Committee will notify you when your record is
           next reviewed. If you fail to earn the minimum required GP A at that
           point you will be dismissed from the F.W. Olin Graduate School of
           Business with no further option for appeal. A copy of this letter will be
           placed in your student file."


DR. POTTER, ASSOCIATE DEAN AND FINANCE PROFESSOR DELIBERATE
INDIFFERENCE TOWARD PLAINTIFF REQUESTS FOR ASSISTANCE

165. On January 16, 2017, as recommended by Dean Lamb, Plaintiff reached out to Professor

    Potter to make an appointment in order to discuss a suitable course plan concerning the

    Finance concentration.

166. On January 18, 2017, Professor Potter, ignored Plaintiffs request for an appointment, he

    just replied to the Plaintiff email providing him with a short comment which simply

    emphasized to the Plaintiff his course selection would not have helped him to raise his
    GPA.


                                               28
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 29 of 46



167. On January 18, 2017, Plaintiff replied to Professor Potter with a different course selection

     asking his opinion again.

168. Professor Potter replied on February 3, 2017 two weeks after that the Plaintiff had already

     started the new courses.

169. At that point of the semester, it was difficult for the Plaintiff to switch courses unless he

     would have withdrawn from them. Plaintiff withdrawn from the classes he had registered

     would have caused the Plaintiff financial losses.

170. On May 17, 2017, Plaintiff reached out to Dr. Potter asking for a meeting to discuss his

     academic status. Dr. Potter denied the Plaintiff request for a meeting.

SPRING SEMESTER 2017 - CAPITAL MARKET COURSE: PROFESSOR ASHBURN AND
PROFESSOR MILAS ADVERSE ACTIONS AGAINST THE PLAINTIFF

171. During the Spring semester Plaintiff attended the "Capital Markets" course, co-lectured by

     Mr Robert Milas and Mr John Ashburn.

172. Despite the fact that the Plaintiff informed Professor Milas and Ashburn of his disability

     status and provided them with the Letter written from Learning Disabilities Center,

     Professor Milas and Ashburn demonstrated a strong of skepticism regarding the Plaintiff

     disability and the challenges that Plaintiff was facing due to his condition and the medical

     treatments.

173. During the lectures Plaintiff was often target of Professor Milas and Ashburn sarcasm

     which recurrently embarrassed the Plaintiff in front of the class. Professor Ashburn made

     effort to directly and indirectly disclose the Plaintiff's status of protection under the

     category of American with Disability Act.
174. Professor Ashburn disclosed publicly to other students that Plaintiff was being provided

     with accommodations.
                                                  29
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 30 of 46




175. Due to the degree of distress caused by Prof. Ashburn and Professor Milas, Plaintiff was

    forced, to request Director Mary Powell's intervention to stop their prejudicial and

    discriminatory activity against the Plaintiff.

PLAINTIFF ACADEMIC PROGRESS "mid-point of the Spring 2017 "

176. By middle spring Plaintiff had completed the SLE (MBA7401) course with a grade of"B+"

     as requested by Dean Lamb.

177. By mid-point spring semester 2017, Plaintiff cumulative GPA was 2.86.

178. Plaintiff completed the Spring semester 2017 with a 2.86 GPA.

179. At the end of the Spring semester 2017, despite the sufferance and the obstacles

    encountered in the Capital Market course, Plaintiff made substantial academic progress

    toward the minimum cumulative of 2.80 GPA by raising his cumulative grade point average

    from 2.42 to 2.73 GPA.

180. Meanwhile the Plaintiff had started the "Capstone" course taught by Professor

    Marcinowski. Plaintiff had already begun to contribute to the formation of a new team and

    to contribute to initial assignments. Plaintiff and his new team were proceeding

    expeditiously.

PLAINTIFF DISMISSAL FROM PROGRAM

181. Since in, or around, the mid-spring 2017 semester the Plaintiff had not yet received any

    review and decision from Academic Standards Committee that concerned the PlaintiWs

    academic status, as it was indicated by Dean Lamb in his letter sent to the Plaintiff on

    January 6, 2017, and since the Plaintiff had exceeded the goal set under the academic


                                                 30
               Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 31 of 46



    probation period that was supposed to last until the mid-spring 2017 period, two months

    later, and exactly on May 16, 2017, Plaintiff sent correspondence to Ms. Hose seeking for

    confirmation that he was no longer under academic probation due to the fact that he had

    exceeded the mid-semester goals, a had made substantial academic progress.

182. Ms. Hose replied that the Academic Standard Committee would have met that week.

183. Unsatisfied by Ms. Hose reply, on May 17, 2017, Plaintiff reached out to Dr. Potter asking

    for a meeting to discuss his academic status. Dr. Potter denied the Plaintiff request for a

    meeting.

184. Meanwhile, the same day Dr. Potter reached out to Ms. Hose asking for the Plaintiff overall

    status.

185. Ms. Hose replies to Dr. Potter with the following message:

              "Hi Mark,

               Yes:
              • In January he received a letter from Will stating that he must earn a 2.8
                 by the end of the spring semester or he will be dismissed, no appeal
                 (attached).
              • This semester he earned the following:
                        Capital Markets A-
                        Risk Management C-
                        Corporate Finance B
                        Cumulative GPA 2.73
              • He has been notified by the Registrar's office that he is not eligible to
                walk in commencement.
              • He contacted me yesterday seeking reassurance. I let him know simply
                that the ASC would be meeting this week.
              • He will tell you that the Handbook states that a student may take
                 additional coursework to achieve a 2.8. This is true, but it is at the
                 discretion of the ASC, does not trump the Dean's decision/previous
                 ASC recommendations and is generally reserved for students in their
                 final semester who have a 2.79. (The Handbook will be updated
                                                   31
               Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 32 of 46



                this summer for clarity). The Handbook also states clearly that a
                student may be dismissed at any point.
              • Sebastiano posits that it is mathematically possible to achieve a 2.8 this
                summer. This is true; however it was also mathematically possible this
                semester and he failed to do so.
                I'm at my desk until gam if you'd like to chat.
                Thanks,
                Jessica"

l 86. The same day at 2:0 l PM, Ms. Hose reached out Dean Lamb to whom sent the following

     email:

              "Dear Will ,

              I am writing to let you know that the Academic Standards Committee
              just met regarding Blended Leaming student Sebastiano Patane.
              Sebastiano was dismissed from the graduate school at the conclusion of
              the fall semester and was subsequently reinstated upon appeal. At the
              conclusion of the spring semester he has failed to achieve the minimum
              required 2.8 cumulative GPA. It is the committee's recommendation that
              this student be dismissed from the graduate school.

              I will follow up with a letter for your signature by tomorrow morning.

              I am available to answer any questions or concerns, as are the other
              members of the committee.
              Kind regards,

              Jessica"

187. As of May 17, 2017, Plaintiffhad completed 33 credits of the 46 credits required to

    complete the Program coursework.

188. Plaintiff was expelled from Babson College as of May 18, 2017.

                                              COUNTI

        Violation of Title VI of the Civil Rights Act of 1964 [42 U.S.C. 2000d et seq],

189. Plaintiff repeats and realleges the allegations above as fully set forth herein.

190. Defendant Babson College is a recipient of federal funding, and is thus subject to
                                                   32
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 33 of 46



     Title VI of the Civil Rights Act of 1964.

191. Pursuant to Title VI, Defendant Babson College is prohibited from excluding from

     participation in, denying the benefits of, or discriminating any student on the ground of

     race, color, or national origin.

192. Plaintiff has been subjected to discrimination on the basis of his national origin at

     Defendants Babson College.

193. Following the incident occurred on April 22, 2016, Defendant Babson College through

     and by Ms. Hose, made capricious unwarranted attempt to expel the Plaintiff from school.

194. Ms. Hose made recommendation to expel the Plaintiff from the Program prior to acquiring

    adequate evidences through the conduction of a proper investigation and prior to hearing the

    Plaintiffs testimony in his defense.

195. Ms. Hose recommendation to expel the Plaintiff, was based on unsubstantiated claims and

    on Ms. Hose's biased perception of the Plaintiff's character.

196. Ms. Hose perception and misrepresentation of the Plaintiff ' s character was characterized

    by Ms. Hose prejudice against the Plaintiff's cultural background, therefore in absence of

    substantial evidences, Ms. Hose effort to expel the Plaintiff from the Program was based on

    the sole basis of her cultural prejudice as well.

197. Ms. Hose degree of participation and involvement in the Plaintiffs course of study was

     intense. Ms. Hose misused her duty of mediator between the Plaintiff and Babson College

    by manipulating all process through which the Plaintiff might have exerted his rights as

     student, and by manipulating the interaction between the Plaintiff and the program.

198. As an Associate Director of the Blended Leaming Program, Ms. Hose is enough entrusted,

     and holds sufficient power within Babson College administration to influence other

                                                 33
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 34 of 46



     administrators' perception of the students' character as well as to influence their decisions

     concerning the students' academic program path.

199. Due to Ms. Hose prejudice against the Plaintiff cultural background, all actions conducted

     by Ms Hose which involved the Plaintiffs attendance and advancement in the program

     were conducted with doubtful fairness.

200. Ms. Hose interference has certainly concurred to the dismissal of the Plaintiff from the

     Program on May 2017.

                                        COUNT II
                 42 U.S.C. § 1983 -XIV Amendment of the U.S. Constitution

201. Plaintiff repeats and realleges the allegations above as fully set forth herein.

202. Defendant Babson College is a recipient of federal funding, and is thus subject to

     Title 42 of the U.S.C. § 1983.

203. Pursuant to 42 U.S.C. § 1983, Defendant Babson College is prohibited from depriving the

     Plaintiff of his rights secured by United States Constitution and Laws.

69. Pursuant to Fourteenth Amendment to the United States Constitution, Plaintiff enjoys a

    property interest in his status as a student at the Defendant University and in the education

    he has undertaken to receive, as well as a liberty interest in his reputation.

204. Defendant Babson College, has violated the Fourteenth Amendment to the United States

     Constitution by depriving the Plaintiff with equal protection of law and due process.

                        Defendant Violation of Equal Protection clause

a. Unequal treatment

205. Defendant Babson College did not provide the Plaintiff with equal treatment as other

     Students in similar circumstances.


                                                  34
               Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 35 of 46



206. After the first incident within the Plaintiff team, one of his teammates was granted with the

     opportunity to leave the team after discussing his case with Professor Bonnevie.

207. Plaintiff had requested to change the team to Professor Bonnevie as well, but unlike his

     former teammate, Plaintiff request to change team was ignored.

208. Plaintiff was strongly discouraged from escalating his complaints about his victimization

     on behalf of his teammates. Unlike the Plaintiff, his teammates complaints against him

     were supported by Babson Administrators and Faculty Members and with great emphasis.

209. Babson College exhibited deliberate indifference to the Plaintiff request to change team

     despite his request was substantiated by material facts and evidences.

210. Defendant Babson College has discriminated against the Plaintiff by subjecting him to a

     stricter scrutiny of his behavior than the scrutiny applied to his Peers.

211. Defendant Babson College has discriminated against the Plaintiff by prejudicially granting

     Plaintiff's Peers a higher degree of trustworthiness compared to the trustworthiness granted

     to the Plaintiff.

212. Defendant Babson College has discriminated against the Plaintiff by subjecting him to

     make academic work under disadvantaged conditions compared to his teammates.


b. Defendant Babson failure to secure protection the Plaintiff from Peers' adverse actions

213. Defendant Babson College, in violation of its internal policies as well as in violation of the

     Plaintiffs constitutional rights, has failed to protect the Plaintiff from being discriminated

     against his national origin by Peers, as well as to protect the Plaintiff from his Peers'

     bullying and harassing actions perpetrated against him.

214. Plaintiffs Peers' adverse actions against the Plaintiff impaired his complete participation

     in the program and in all its extents.
                                                  35
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 36 of 46



215. Plaintiffs Peers interference with the Plaintiffs participation prevented the Plaintiff from

     making academic advancement at his full potential and from establishing relationships

     within the student cohort.

216. In so doing, Plaintiffs Peers caused severe damages to the Plaintiffs academic

     performance, as well as to his reputation. As a consequence Plaintiff suffered severe

     emotional distress.

217. Plaintiffs Peers infliction of damages to the Plaintiffs academic performance as well as to

     his emotional wellbeing created a hostile school environment to the Plaintiff which

     impacted the Plaintiffs attendance in the Program heavily and negatively.

218. Defendant Babson College was aware of the Plaintiffs victimization but exhibited

     deliberate indifference by not taking adequate actions to stop the Plaintiffs Peers to

    persecute the Plaintiff.

219. By allowing Plaintiffs Peers to exert such a disruptive behavior and actions against the

    Plaintiff, Defendant Babson College set the premises for the Plaintiff failure in the

    Program.


c. Discrimination based on Plaintiffs disabilitv status

220. Defendant Babson College, has failed to protect the Plaintiff from Capital Market course

     Lecturers Mr. Ashburn and Mr. Milas discriminating and denigrating actions perpetrated

     against the Plaintiff on the basis of his disability status.

221. Mr. Ashburn and Mr. Milas discriminating actions against the Plaintiff interfered

     negatively with the Plaintiff attendance in other courses and simultaneously, due to the

     unauthorized disclosure of the Plaintiff needs for academic accommodations, violated the

     Plaintiff right of Confidentiality of his disability status.
                                                   36
             Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 37 of 46



222. In so doing, by Mr. Ashburn and Mr. Milas, also have violated also the Plaintiff

     enjoyment of his Privacy right secured under the MGL c.214, § lB Right of privacy.

223. Defendant Babson College through and by Mr. Ashburn and Mr. Milas, contributed to

     create a hostile school environment where the Plaintiff did not feel respected, safe,

     supported, and protected.

224. Plaintiff suffered severe emotional distress which impacted the Plaintiffs ability to study

     efficiently in other courses with higher level of difficulty.

225. Defendant Babson College failed to protect the Plaintiff right to fully enjoy his property

     interest in education he had undertaken to receive while attending the MBA Program.

                          Defendant violation of Due Process clause

d. Professor Marcinowski

226. During the Fall semester 2015, Plaintiffs academic file was marked negatively due to

    Professor Marcinowki complaints regarding his perceived Plaintiffs academic unfitness to

    the Director of the Graduate Program prior to discuss his concerns with the Plaintiff and to

     give him the opportunity to clarify them. In so doing Defendant Babson College through

     and by Professor Marcinowski has violated the Plaintiff right to a procedural due process.

e. Ms.McVev

227. On November 16, 2015 Ms McVey reached out to the faculty directors and other

     administrators to refer that one of the Plaintiffs teammates complained about the Plaintiff.

228. Ms. Mc Vey correspondence, turning a report concerning the substantial fact where a

    Plaintiffs teammate complained about the Plaintiff, into a gossip which carried a

     prejudicial message against the Plaintiff based on Plaintiff mischaracterization and libel.

     In so doing Defendant Babson College through and by Ms. Mc Vey violated the Plaintiff

                                                 37
               Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 38 of 46



      right to a procedural and substantial due Process.

229. Following Ms. Mc Vey report on November 16, 2015, Plaintiff unknowingly became

      victim of Program Administrators and Faculty Directors and Professors orchestration to

      expel the Plaintiff from school.

f.   Unwarranted attempt of Plaintiff dismissal

230. Following the incident on April 22, 2016, Plaintiff was again unknowingly subjected to the

      administration decision to expel the Plaintiff from school prior to be heard from

      administrators and prior the conduction of a fair and proper investigation of the facts on

     behalf of administrators.

g. Grade dispute

231. On May 5, 2017, following Professor Cummings capricious failure of the Plaintiff in the

      Strategy course, Plaintiff initiated the grade dispute process.

232. Plaintiff dispute of the failing grade received by Prof. Cummings in the Strategy course

     was conducted without any effort on behalf of Dr. Rollag and Dr. Langowitz to apply fair

     judgment in revising the Plaintiff situation especially after Dr. Langowitz had witnessed

      Professor Cummings personal aversion and prejudgment against the Plaintiff. In so doing

     Defendant Babson College through and by Dr. Rollag and Dr. Langowits, violated the

     Plaintiff right to a substantial due Process.

Ii. Academic probation process

233. On May 12, 2016, Plaintiff received communication from Ms. Hose, which concerned the

      Academic Standard Committee (ASC) decision to place the Plaintiff under academic

      Probation due to the Plaintiff's GPA fall under the graduate program GPA benchmark.


                                                     38
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 39 of 46



234. Defendant Babson College through and by the ASC decision to place the Plaintiff under

      academic Probation violated the Plaintiff right to a procedural due process, due to the fact

      that the Plaintiff was still in the process of disputing the failing grade received by

      Professor Cummings.

i.   Ms. Hose omission ofprocedural information

235. On the same occasion, Ms. Hose failed to inform the Plaintiff that he had the right and the

      opportunity to dispute the Academic Standard Committee decision and, if not by himself,

      with the aid the Student Affairs office, or through his own Attorney.

236. In so doing Defendant Babson College through and by Ms. Hose violated the Plaintiff right

      to a substantial due Process.

j.   Ms. Hose misguidance of the Plaintiff

237. Plaintiff was misguided by Ms. Hose when on September 27, 2016, she persuaded the

      Plaintiff that the expulsion letter he would have received in January 5, 2017 would have

      been just a formality and that the Plaintiff just needed to write a persuasive letter

      explaining the reasons for which he should have been readmitted.

238. The dismissal letter received by the Plaintiff on January 5, 2017 was not part of a simple

      formality but an official communication that the Plaintiff was expelled from school.

239. Because of Ms. Hose misleading information, the Plaintiff instead of writing to the

      Academic Standard Committee to pleading for being readmitted, the Plaintiff could have

      disputed the communication of his expulsion received on January 5, 2017, with the aid of

      an attorney.

k. Violation o(Dean Lamb letter terms, and Plaintiff right to substantial and procedural due
   process.

                                                  39
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 40 of 46



240. Around March 2017, Plaintiffs academic probation was supposed to be reviewed and

      and cleared by the Academic Standards Committee but in violation of Dean Lamb

      directions, Plaintiffs academic status was not reviewed neither updated.

l.   Violation ofprocedural and substantial due process.

241. On May, 2017, reached out Ms. Hose and Professor Potter asking respectively to be

     reassured that he was academically in good standing and to set up an appointment to

      discuss his academic progress. Ms. Hose and Dr. Potter disregarded Plaintiffs request.

242. Meanwhile, the same day Ms. Hose sent to Dr. Mark Potter a general description of the

     Plaintiff academic status, as he had requested, that was uncomplete, false and misguiding.

243 . In the same email, along with the information on the Plaintiffs status, Ms. Hose again

      argued against the Plaintiff capability to make further academic progress, and arbitrarily

      established policies on the spot at the Plaintiffs disadvantage that were not included in the

      Graduate student handbook.

244. Defendant Babson College through and by its Administrators and Faculty Members'

      actions had willfully created an educational environment that was clearly hostile to the

      Plaintiff under many degrees and circumstances.

245 . Administrators and Professor had actual knowledge of all adverse actions to which the

      Plaintiff was being subjected but, by refusing to intervene in timely manner and efficiently

      and in violation of their duty of care, exhibited deliberate indifference to all the

      discriminatory actions mentioned above.

246. Defendant Babson College did not provide the Plaintiff with adequate protection against

      Administrators and Professor negligent and tortious conduct. Plaintiff's course of studies

      has been subjected to biased and capricious academic evaluations, which ultimately, along
                                                   40
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 41 of 46



     with all the other adverse actions faced by the Plaintiff, caused the Plaintiff to be

     unlawfully dismissed from the Program.

247. In so doing Defendant Babson, has Plaintiff has unlawfully deprived of his right to enjoy

     his property interest in his status as a student at Babson College, and in the education he

     had undertaken to receive, as well as a liberty interest in his reputation due to Defendant

     Babson College violation of the Plaintiff Constitutional right secured by the XIV

     Amendment "due process" and "equal protection of the laws".

                                        COUNT III
   42 U.S.C. § 1985 (3) - 42 U.S. Code § 1986 - XIV Amendment of the U.S. Constitution
248. Plaintiff repeats and realleges the allegations above as fully set forth herein.

249. Pursuant to 42 U.S.C. § 1985 (3), Babson College is prohibited to conspire against the

     Plaintiffs enjoyment of his civil rights.

250. Pursuant to Fourteenth Amendment to the United States Constitution, Plaintiff enjoys a

     property interest in his status as a student at the Defendant University and in the education

     he has undertaken to receive, as well as a liberty interest in his reputation.

251. Defendant Babson College through and by certain Administrators and Faculty members,

     conspired, directly or indirectly, with the Plaintiffs teammates against the Plaintiffs

     enjoyment of his rights secured by United States Constitution and Laws secured by the 14th

     amendment to the U.S. Constitution.

252. In so doing, Defendant Babson College took actions in furtherance of this conspiracy,

     causing injury to Plaintiff.

253. The misconduct described in this Count was undertaken with malice, willfulness, and

     reckless indifference to the rights of others.

254. Each Defendant was aware of, or actively participated to, other Defendants' perpetration of
                                                  41
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 42 of 46




     adverse actions against the Plaintiff but did not oppose to their practices against the

     Plaintiff.

255. As a direct and proximate Defendants' actions, Plaintiff was expelled from the Program on

     May 2017.

256. Plaintiff has suffered damages as a result.

                                        COUNT IV
                  ADA. 42 U.S.C. §12203 (b)- Interference with ADA rights
257. Plaintiff repeats and realleges the allegations above as fully set forth herein.

258. Defendant Babson College is a recipient of federal funding, and is thus subject to

     ADA. 42 U.S.C. §12203 (b).

259. Pursuant ADA. 42 U.S.C. §12203 (b) Defendant Babson College is prohibited to

     coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment

     of any right granted or protected by the American with Disability Act.

260. Plaintiff qualified to receive Academic Accommodation under the ADA.

261. After Defendant Babson College acknowledged the disability status of the Plaintiff,

     Defendant Babson College, through and by Dr. Lamb exposed the Plaintiff to a higher

     degree of academic challenges.

262. In doing so, Dean Lamb, nullified the scope of the accommodations granted to the Plaintiff

     under American Disability Act, to provide the Plaintiff with equal opportunity to make

     academic achievements.

263. Defendant Babson College interfered with the Plaintiff enjoyment of rights granted and

     protected by the American with Disability Act.

264. As a direct and proximate Dean Lamb actions Plaintiff was expelled from the Program on

                                                   42
                 Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 43 of 46



     May 2017.

265. Plaintiff has suffered damages as a result.

                                   COUNTY
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

266. Plaintiff repeats and realleges the allegations above as fully set forth herein.

267. Professor Cummings breached his duty of care owed to the Plaintiff by not showing any

     interest to the Plaintiff performance during the course especially when Professor Cummings

     believed that the Plaintiff was not performing well.

268. Plaintiff was misled by Professor Cummings' indifference toward the Plaintiff performance.

269. Plaintiff, in good faith, considered Professor Cummings "silence" as a sign of Professor

     Cummings' satisfaction with the Plainti ff work.

270. Plaintiff, in good faith, was certain that if his performance was lacking, Professor

     Cummings would have warned him.

271. Professor Cummings instead, exhibited deliberate indifference and recklessly refused to

     offer his guidance to the Plaintiff.

272. Furthermore, Professor Cummings maliciously induced the Plaintiff to establish an

     agreement concerning his course completion.

273. The agreement was contextually framed from Professor Cummings with the sole intention

     to fail the Plaintiff.

274. As a direct cause of the above mentioned fraudulent agreement, Plaintiff failed the strategy

     course.

275. Plaintiff failure in the Strategy class caused the Plaintiff to suffer of severe emotional

     distress.


                                                   43
                Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 44 of 46



276. By intentionally failing the Plaintiff, Professor Cummings has intentionally inflicted severe

     emotional distress to the Plaintiff.

277. As a direct and proximate Professor Cummings' actions Plaintiff was expelled from the

     Program on May 2017.

278. Plaintiff has suffered damages as a result.

                                   COUNT VI
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

2 79. Plaintiff repeats and realleges the foregoing allegations as if more fully set forth herein.

280. Each Defendant owed duties of care to the Plaintiff. Such duties included, without

     limitation, a duty ofreasonable care in conducting the investigation of the allegations

     against him in a fair, impartial and equitable manner.

281. Each Defendant breached its duties owed to the Plaintiff.

282. Such breach by all Defendants created an unreasonable risk of causing the Plaintiff

     emotional distress in that Plaintiffs academic record is irrevocably and irreversibly

     tarnished.

283. As a direct and foreseeable consequence of Defendants' actions, Plaintiff sustained

     tremendous damages, including, without limitation, severe emotional distress, loss of

     educational and career opportunities, economic injuries, and other direct and consequential

     damages.

                                          COUNT VII
                                     BREACH OF CONTRACT

284. Plaintiff repeats and realleges the allegations above as if fully set forth herein.

285. Plaintiff contracted with Babson College to provide him with access to its M.B.A. degree

     program.

                                                    44
              Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 45 of 46



286. When Plaintiff entered Babson College and paid his tuition, the parties entered into a

      contract with each other. The tenns of the contract are mostly implied but some terms are

     reduced to writing in the forms of policies and procedures.

287. The contract between Plaintiff and Defendant Babson College is comprised ofBabson's

     handbooks, manuals, and other documents.

286. Defendant Babson College breached its contract with Plaintiff when its Administrators and

     Faculty Members failed to adhere to numerous provisions of the Student Handbook.

288. Defendant failed to provide the Plaintiff with a safe and non-discriminating educational, as well

     as a to provide an environment that is intellectually stimulating, emotionally supportive, safe,

     and free of harassment.

289. Defendant Babson, has failed to provide Plaintiff with effective interim measures to ensure that

     he would not be deprived of his educational opportunities while at Babson.

    Defendant Babson further breached its contract with Plaintiff by retaliating against him after he

    opposed to his peers harassing behavior as well as after the Plaintiff disputed the grades and

    complained about faculty members.

290. As a direct and proximate cause of Defendant Babson breaches of contract set forth above,

    Plaintiff was expelled from the Program.

291. Plaintiff has suffered damages as a result of Defendant's Babson breaches, including substantial

     delay or loss of his M.B.A, lost job opportunities, and lost future wages.

                                  COUNT XII
                    BREACH OF COMMON LAW DUTY OF FAIRNESS

292. Plaintiff repeats and realleges the allegations above as if fully set forth herein.

293. In addition to the breaches of Babson explicit policies and procedures, Babson College

     had a duty to provide fairness in all proceeding both by its own policies, and those

                                                  45
                                Case 1:20-cv-11603 Document 1 Filed 08/25/20 Page 46 of 46



                  imposed by Massachusetts law.

            294. Plaintiff relied on, and had an expectation, that the process which he has would be

                  conducted in a fair manner.

            295. Babson College violated duty of fairness .

            296. As a direct and proximate cause of Defendant Babson breaches of contract set forth above,

                Plaintiff was expelled from the Program.

            297. Plaintiff has suffered damages as a result.


               PRAYERS FOR RELIEF


                o WHEREFORE, Plaintiff respectfully requests that this Court:
     LJ.J                  !--
     u                     n:: u:i
     LL
                M 1. 5r~ t the Plaintiff with injunctive relief. Plaintiff demands he be allowed
                0::        C' :' :::
oO                         f-
i...u (I)
- I :x:                    'ti> ,e~mplete the MBA Program;
"7: :::                    f=~:
      w         {,.!}
    ...J
    (.)
                ~ 2. ;Award Plaintiff compensatory and punitive damages in an amount to be
                           00(.f;>
                             -a
                           =a'e termined at trial;

                        3. Award Plaintiff the reasonable costs and expenses of this action as

                           provided by applicable law;

                        4. Grant all such other relief as this Court deems equitable and just.


                                          PLAINTIFF DEMANDS A TRIAL BY JURY


            August 25, 2020
                                                                      Respectfully submitted,
                                                                      Sebastiano Patane
                                                                      54 Concord Ave,
                                                                      Norwood, MA 02062
                                                                      s.g.patane@gmail.com


                                                                 46
